DETAILED ACTION
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 17 and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,813,145, claims 1 and 9 of U.S. Patent No. 10,325,275, claims 1 and 9 of U.S. Patent No. 10,558,986. Although the conflicting claims are similar, they are not patentably distinct from each other because the claim scope are identical as listed as following.

Application 16/785,813
US Pat. 9,813,145
Claims 17 and 31:
A method for receiving, using a sparse antenna array, orthogonal frequency division multiplexing (OSDM) reuse signals from two or more satellite antennas, the method comprising: receiving, at a first ground station of the sparse antenna array, a first combined signal, the first combined signal comprising a first signal received from a first satellite antenna at an orbiting altitude and a second signal received from a second satellite antenna separated from the first satellite antenna at a first distance, the first and second signals having a shared frequency; receiving, at a second ground station of the sparse antenna array, a second combined signal, the second combined signal comprising the first signal and the second signal, the second ground station separated at a second distance from the first ground station; receiving, at a first beamformer, the first combined signal from the first ground station and the second combined signal from the second ground station; and generating, using the first beamformer, a first output signal from the first and second combined signals based on the first distance and second distance, the first output signal comprising one of the first signal and second signal with co-channel interference of the other signal removed. (or similar limitations)

A method for transmitting signals from multiple antennas from a communications platform, the method comprising: receiving, at a first receiving station, a first combined signal comprising a first signal transmitted by a first antenna and a second signal transmitted by a second antenna, wherein: the first signal and the second signal are transmitted at a single frequency, and the first antenna and the second antenna are separated by a first distance; receiving, at a second receiving station, a second combined signal comprising the first signal transmitted by the first antenna and the second signal transmitted by the second antenna, wherein: the first receiving station and the second receiving station are separated by a second distance; and determining the first signal and the second signal based on the received first combined signal and the received second combined signal, wherein the second distance of separation between the first receiving station and the second receiving station is based on the first distance of separation between the first antenna and the second antenna such that an additive array factor is provided resulting in a peak on one of the first antenna and second antenna and a null on the other of the first antenna and second antenna, and wherein determining the first signal and the second signal is further based on the additive array factor. (or similar limitations)

US Pat. 10,558,986
Claims 1 and 9, 
	A system for generating orthogonal frequency division multiplexing (OSDM) reuse signals, the system comprising: a first beamforming assembly comprising: a first signal source configured to provide a first signal; a first low noise amplifier communicatively coupled with the first signal source and configured to amplify the first signal; a first power divider communicatively coupled with the first low noise amplifier; and a first beamformer; a second beamforming assembly comprising: a second signal source configured to provide a second signal; a second low noise amplifier communicatively coupled with the second signal source and configured to amplify the second signal; a second power divider communicatively coupled with the second low noise amplifier; and a second beamformer; wherein the first and second power dividers are each communicatively coupled with the first and second beamformer, and wherein the first power divider is configured to divide the amplified first signal into a first beamformer component for sending to the first beamformer and a second beamformer component for sending to the second beamformer, and the second power divider is configured to divide the amplified second signal into a first beamformer component for sending to the first beamformer and a second beamformer component for sending to the second beamformer; and wherein the first beamformer includes program means for combining, based on a total array size of the first beamforming assembly and the second beamforming assembly, the received first beamformer components of the first signal and second signal into a first combined signal, and the second beamformer includes program means for combining, based on the first distance, the received second beamformer components of the first signal and second signal into a second combined signal, the first and second combined signals having one or more of a shared frequency, a shared signal polarization, and a shared coverage area, the first and second combined signals formed such that, when the combined signal is received, an additive array factor is provided resulting in a peak in one of the first signal and the second signal and a null on the other of the first signal and second signal. (or similar limitations)

	A method for generating orthogonal frequency division multiplexing (OSDM) reuse signals using a first beamforming assembly and a second beamforming assembly, the method comprising: receiving a first signal from a first signal source; dividing, using a first power divider communicatively coupled with the first signal source, the first signal into a first beamformer component and a second beamformer component; receiving a second signal from a second signal source; dividing, using a second power divider communicatively coupled with the second signal source, the second signal into a first beamformer component and a second beamformer component; transmitting the first beamformer component of the first signal and the first beamformer component of the second signal to a first beamformer, the first beamformer configured with program means for combining, based on a total array size of the first beamforming assembly and the second beamforming assembly, the received beamformer components of the first signal and second signal into a first combined signal; transmitting the second beamformer component of the first signal and the second beamformer component of the second signal to a second beamformer, the second beamformer configured with program means for combining, based on the total array size of the first beamforming assembly and the second beamforming assembly, the received beamformer components of the first signal and second signal into a second combined signal; wherein the first and second combined signals have one or more of a shared frequency, a shared signal polarization, and a shared coverage area, and wherein the first and second combined signals are formed such that, when received, an additive array factor is provided resulting in a peak in one of the first signal and the second signal and a null on the other of the first signal and second signal.	(or similar limitations)


	Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re Karlson (CCPA) 136 USPQ 184 (1963). Since one of ordinary skilled in the art at the time of invention would have been made obvious to use a more beamformer(s) to perform the similar data transfer/retrieval process to enhance data transmission; thus, the claims are similar in scope which requires a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome this rejection.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The -7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642